                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

  In re:                                              Case No. 20-60546-RKK

                MARILYN SUE METCALFE                  Chapter 7

                      Debtor.                         Judge Russ Kendig



                             OBJECTION TO CLAIMED EXEMPTION

           Now comes Anthony J. DeGirolamo, the duly appointed Chapter 7 Trustee in the above-

captioned case (the “Trustee”) and hereby objects to the Debtor’s exemption claimed in life

insurance policies. For his Objection, Trustee states as follows:

           1.      On her Schedule A/B, the Debtor listed life insurance policies as follows:

                a. Ultimate IV, with a scheduled value of $7,941.58 (the Ultimate IV Policy); and

                b. Washington National Ins. Co. with a scheduled value of $0.00 (the “Washington

                   National Policy” and together with the Ultimate IV Policy, the “Policies”).

           2.      The Debtor indicated that her husband was the beneficiary on the Policies.

           3.      On her Schedule C, the Debtor claimed an exemption of $7,941.58 under O.R.C.

§ 2329.66(A)(e)(6) and O.R.C. § 3923.19 in the Ultimate IV Policy. No exemptions were

claimed in the Washington National Policy.




 20-60546-rk         Doc 15     FILED 06/11/20      ENTERED 06/11/20 14:05:14           Page 1 of 8
          4.    At the Debtor’s Meeting of Creditors, the Debtor testified that her husband had

predeceased her; therefore, he could not be the beneficiary of the Policies and the Trustee does

not know who the beneficiary is. Therefore, the Trustee does not know if the Policies qualify for

an exemption.

          WHEREFORE, for the reasons stated above, the Trustee respectfully requests that the

Court enter the order attached hereto as Exhibit A denying the Debtor’s claimed exemption in

the Ultimate IV Policy, and granting any other and further relief that the Court deems just and

proper.

                                                           Respectfully submitted,

                                                           /s/ Anthony J. DeGirolamo
                                                           Anthony J. DeGirolamo (0059265)
                                                           3930 Fulton Drive NW, Suite 100B
                                                           Canton, Ohio 44718
                                                           Telephone: 330-305-9700
                                                           Facsimile: 330-305-9713
                                                           E-mail: ajdlaw@sbcglobal.net

                                                           CHAPTER 7 TRUSTEE




20-60546-rk       Doc 15    FILED 06/11/20     ENTERED 06/11/20 14:05:14           Page 2 of 8
                  NOTICE OF OBJECTION TO CLAIMED EXEMPTION

Anthony J. DeGirolamo, Trustee, has filed papers with the Court objecting to the claimed
exemption of the Debtor.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one.)

If you do not want the Court to grant the objection without a hearing, or if you want the Court to
consider your views on the objection, then by or before June 29, 2020, you or your attorney must:

File with the Court a written response, explaining your position at:

                                  United States Bankruptcy Court
                                  Ralph Regula U.S. Courthouse
                                   401 McKinley Avenue SW
                                        Canton, OH 44702

If you mail your response to the Court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above.

You must also mail a copy to:

                                   Anthony J. DeGirolamo, Esq.
                                 3930 Fulton Drive NW, Suite 100B
                                        Canton, Ohio 44718

If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the objection and may enter an order granting that relief without a hearing.

Date: June 11, 2020                            Signature: /s/ Anthony J. DeGirolamo
                                                         Anthony J. DeGirolamo




 20-60546-rk      Doc 15     FILED 06/11/20       ENTERED 06/11/20 14:05:14           Page 3 of 8
                             CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2020, a copy of the foregoing Objection was
electronically transmitted via the Court’s CM/ECF system to those listed on the Court’s
Electronic Mail Notice list:

      Deborah L. Mack Debbie@Ohiofinancial.Lawyer,
       R57238@notify.bestcase.com;paralegal@ohiofinancial.lawyer
      United States Trustee (Registered address)@usdoj.gov

                                                      /s/ Anthony J. DeGirolamo
                                                      Anthony J. DeGirolamo

   The undersigned hereby certifies that a copy of the foregoing Objection was served via
regular U.S. Mail, postage prepaid, upon those listed below, this 11th day of June, 2020.

                                                      /s/ Anthony J. DeGirolamo
                                                      Anthony J. DeGirolamo

Marilyn S. Metcalfe
335 Westlawn Drive
Ontario, Ohio 44906




20-60546-rk    Doc 15    FILED 06/11/20    ENTERED 06/11/20 14:05:14        Page 4 of 8
                                  EXHIBIT A




20-60546-rk   Doc 15   FILED 06/11/20   ENTERED 06/11/20 14:05:14   Page 5 of 8
                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

  In re:                                             Case No. 20-60546-RKK

                MARILYN SUE METCALFE                 Chapter 7

                      Debtor.                        Judge Russ Kendig



                 ORDER GRANTING OBJECTION TO CLAIMED EXEMPTION

           Before the Court is the Objection to the Claimed Exemption filed by the duly appointed

Chapter 7 Trustee. Based upon the record in this case, and the representations contained in the

Objection, the Court hereby FINDS AND DETERMINES THAT:

           1.      The Court has jurisdiction over the Debtor’s case and this matter pursuant to 28

U.S.C. § 1334. Venue is proper in the court pursuant to 28 U.S.C. § 1408 and § 1409, and this is

a core proceeding pursuant to 28 U.S.C. § 157(b).

           2.      The Debtor listed her life insurance policies as follows on Schedule A/B and

indicated that her husband was the beneficiary:

                a. Ultimate IV, with a scheduled value of $7,941.58 (the Ultimate IV Policy); and




20-60546-rk          Doc 15     FILED 06/11/20      ENTERED 06/11/20 14:05:14         Page 6 of 8
            b. Washington National Ins. Co. with a scheduled value of $0.00 (the “Washington

               National Policy” and together with the Ultimate IV Policy, the “Policies”).

       3.      On her Schedule C, the Debtor claimed an exemption of $7,941.58 under O.R.C.

§ 2329.66(A)(e)(6) and O.R.C. § 3923.19 in the Ultimate IV Policy. No exemptions were

claimed in the Washington National Policy.

       4.      The Debtor’s husband predeceased the Debtor; therefore, he cannot be the

beneficiary of the Policies.

       ACCORDINGLY, for the reasons stated herein, Debtor’s claimed exemption in the

Ultimate IV Policy is hereby denied.

                                                ###

Prepared by:

Anthony J. DeGirolamo (0059265)
3930 Fulton Drive NW, Suite 100B
Canton, Ohio 44718
Telephone: 330-305-9700
Facsimile: 330-305-9713
E-mail: ajdlaw@sbcglobal.net

CHAPTER 7 TRUSTEE




 20-60546-rk      Doc 15       FILED 06/11/20    ENTERED 06/11/20 14:05:14          Page 7 of 8
                              CERTIFICATE OF SERVICE

        I hereby certify that on __________ __, 2020, a copy of the foregoing Order was
electronically transmitted via the Court’s CM/ECF system to those listed on the Court’s
Electronic Mail Notice list:

      Anthony J. DeGirolamo, Trustee - Mansfield ajdlaw@sbcglobal.net,
       ad@trustesolutions.com;amber_weaver@sbcglobal.net;AD07@trustesolutions.net
      Deborah L. Mack Debbie@Ohiofinancial.Lawyer,
       R57238@notify.bestcase.com;paralegal@ohiofinancial.lawyer
      United States Trustee (Registered address)@usdoj.gov


                                                         Deputy Clerk

   The undersigned hereby certifies that a copy of the foregoing Order was served via regular
U.S. Mail, postage prepaid, upon those listed below, this _____ day of ___________, 2020.


                                                         Deputy Clerk



Marilyn S. Metcalfe
335 Westlawn Drive
Ontario, Ohio 44906




20-60546-rk     Doc 15    FILED 06/11/20     ENTERED 06/11/20 14:05:14         Page 8 of 8
